DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 2/3/2021 have been entered.  In the amendment, claims 26, 33, 36, and 38 have been amended.  Claim 30 has been cancelled. 
The objection to claim 38 has been withdrawn. 
The rejections of claims 26, 34, and 36 under 35 U.S.C. 112(b) have been withdrawn. 
The rejection of claim 30 under 35 U.S.C. 112(d) has been overcome by the cancellation of that claim. 
The rejection of claim 30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,018,742 has been rendered moot by the cancellation of claim 30. 

Terminal Disclaimer
The terminal disclaimer filed on 2/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,018,742 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claims 21-29 and 31-40 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,018,742 has been overcome. 

Allowable Subject Matter
Claims 21-29 and 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21 recites a system to acquire seismic data from a seabed, comprising: an underwater vehicle comprising a storage structure; a conveyor provided in the storage structure, the conveyor comprising a first end and a second end opposite the first end; an arm at the first end of the conveyor, the arm to close to hold a transfer system storing one or more ocean bottom seismometer ("OBS") units, and to open to release the transfer system; a deployment appliance at the second end of the conveyor to place an OBS unit of the one or more OBS units onto the seabed to acquire seismic data from the seabed; and a gate adjacent to the deployment appliance, the gate to open from a closed position to deploy the OBS unit of the one or more OBS units onto the seabed. 
Independent claim 32 recites a method of acquiring seismic data from a seabed, comprising: providing an underwater vehicle comprising a storage structure, the storage structure comprising a conveyor having a first end and a second end opposite the first end; providing a transfer system having an opening, the transfer system storing one or more ocean bottom seismometer ("OBS") units; holding, via an arm of a capture appliance, the transfer system; retrieving, via the first end of the conveyor from the transfer system, an OBS unit of the one or more OBS units; opening a gate adjacent to a deployment applicant at the second end of the conveyor; and deploying, via the deployment appliance at the second end of the conveyor, the OBS unit onto the seabed to acquire seismic data from the seabed.
The claimed limitations as recited in combination in independent claim 21 and as recited in independent claim 32 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Jewell et al. (US 2011/0217123), teaches a system to acquire seismic data from seabed, comprising: a case; a cap positioned adjacent to a first end of the case; a conveyor having a helix structure and provided within the case to receive an ocean bottom seismometer unit at a first end of the conveyer and transport the OBS unit via the helix structure to a second end of the conveyor to provide the OBS unit on the seabed to acquire the seismic data, a first distance between the first end of the conveyor and the cap less than a second distance between the second end of the conveyor and the cap. 
Another prior art reference, Thompson et al. (US 8,556,540), teaches a system to deploy ocean bottom seismic ("OBS") units, comprising: a case; a first conveyor provided within the case to support one or more OBS units; the case comprising a second opening at a second end of the first conveyor; a base to receive at least a portion of the case, the base configured to contact the seabed and support the case on the seabed; and the second conveyor constructed to move a first OBS unit of the one or more OBS units into the first opening at the first end of the first conveyor, and the first conveyor constructed to receive the first OBS unit and direct the first OBS unit towards the second opening at the second end of the first conveyor. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 21 and as recited in independent claim 32. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645